Name: Commission Decision of 28 July 1993 concerning protection measures in relation to foot-and- mouth disesase in Russia
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  animal product;  agricultural activity;  means of agricultural production;  political geography
 Date Published: 1993-07-31

 Avis juridique important|31993D041893/418/EEC: Commission Decision of 28 July 1993 concerning protection measures in relation to foot-and- mouth disesase in Russia Official Journal L 191 , 31/07/1993 P. 0129 - 0130COMMISSION DECISION of 28 July 1993 concerning protection measures in relation to foot-and-mouth disesase in Russia(93/418/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1). as last amended by Directive 92/118/EEC (2), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 93/242/EEC (3), as last amended by Commission Decision 93/397/EEC (4), concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease provides for a prohibition on the imports of live animals, fresh meat and certain meat products of susceptible species from countries which have not given certain additional guarantees; Whereas an outbreak of foot-and-mouth disease has been confirmed in Russia; Whereas the occurence of foot-and-mouth disease in Russia presents a serious threat to the herds of Member States, in view of the trade in certain animal products; Whereas it is necesarry therefore to implement a prohibition on imports of products of susceptible species from Russia, except treated hides and skins; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall not authorize the importation of products of the bovine, ovine, caprine, porcine and other biungulate species not mentioned in Articles 3 and 4 of Decision 93/242/EEC originating in the territory of Russia. 2. The prohibition mentioned in paragraph 1 shall not apply to hides and skins subjected to either of the following treatments: - salted for seven days with sea salt to which has been added 2 % sodium carbonate, or - initial processing of the hides with lime at pH 12 to 13 for one day (eight to 10 hours), followed by proper neutralization of the lime and subsequent treatment with acid at pH 1 to 3 for one day (eight to 10 hours). Care must be taken to effectively separate treated hides from untreated hides, to prevent recontamination. 3. Member States shall ensure that the certificates accompanying hides and skins to be sent from Russia shall bear the following words: 'Hides and skins conforming to Commission Decision 93/418/EEC of 28 July 1993 concerning protection measures in relation to foot-and-mounth disease in Russia.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 56. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 110, 4. 5. 1993, p. 36. (4) OJ No L 173, 16. 7. 1993, p. 36.